4 So. 3d 1271 (2009)
Lamont ASBERRY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-5771.
District Court of Appeal of Florida, First District.
March 26, 2009.
Nancy A. Daniels, Public Defender, and Pamela D. Presnell, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the Defendant's conviction but reverse with directions to the trial court to sentence the Defendant as a prison releasee reoffender in Count I and a habitual felony offender in Count II, in conformance with the court's oral pronouncement at resentencing. See Barnes v. State, 977 So. 2d 801 (Fla. 2d DCA 2008). The state concedes error.
HAWKES, C.J., PADOVANO, and ROBERTS, JJ., concur.